Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ben Urban on 9/2/21.

The application has been amended as follows: 
8.	(Currently amended) A method comprising:
receiving, via a network interface of a first computing device over a wide area network, an identifier of a media playback system that comprises at least one playback device located at premises associated with a first geographic location;
associating the identifier of the media playback system with a first social-media account of a social-media network, wherein a social-media service defines existing connections between social-media accounts to form the social-media network;
before a particular time on a particular date, receiving, via the network interface over the wide area network from a second computing device affiliated with the first social-media account, an indication of an upcoming social-media event corresponding to the first social-media account, the upcoming social-media event scheduled via the social-media network to start at the particular time on the particular date and occur at the premises associated with the first geographic location, wherein the indication of the upcoming social-media event comprises one or more second social-media accounts of the social-media network;

establishing access permissions to the social-media playback queue for the one or more second social-media accounts based on an indication that the one or more second social-media accounts received an invite to the upcoming social-media event;
receiving, via the network interface over the wide area network from a third computing device affiliated with a given second social-media account of the one or more second social-media accounts, an indication of a media item from a given source, wherein the third computing device is located at a second geographic location different from the premises associated with the first geographic location at a first time that is before the particular time on the particular date;
based on receiving the indication of the media item from the given source, causing the media item from the given source to be added to the social-media playback queue; 
receiving from the third computing device, an indication that the third computing device is at the first geographic location at a second time after the particular time on the particular date during the social-media event; and
during the social-media event starting at the particular time on the particular date and based on receiving the indication that the third computing device is at the premises corresponding to the first geographic location, causing, via the wide area network, the media item to be streamed from the given source and played back via the at least one playback device of the media playback system at the first geographic location.

15.	(Currently amended) Tangible, non-transitory computer-readable media having stored thereon instructions that, when executed by one or more processors of a playback device of a media playback system, cause the playback device to perform functions comprising:
transmitting to a social-media computing system via a network interface over a wide area network, an identifier of the media playback system to cause the media playback system to be associated with a first social-media account of a social-media network;
before a particular time on a particular date, receiving from the social-media computing system via the network interface over the wide area network, an indication of a social-media playback queue comprising audio tracks selected by a second social-media account of the social-media network for an upcoming social-media event scheduled via the social-media network to start at the particular time on the particular date and occur at premises associated with a first geographic location, wherein the social-
at or after the particular time on the particular date during the social-media event, receiving from the third computing device, an indication that a user associated with the second social-media account has checked-in via the social-media network to the social-media event at the premises associated with the first geographic location;
based on receiving the indication that the user associated with the second social-media account has checked-in, causing one or more particular media items of the social-media playback queue to be added to a playback queue of the media playback system;
after adding the one or more particular media items of the social-media playback queue to the playback queue of the media playback system, receiving an input comprising (i) access permissions indicating that the second social media account is associated with an invite to the social-media event and (ii) a command to play the one or more particular media items; and
responsive to receiving the input and receiving the indication that the user  has checked in via the social-media network to the social-media event [[is]] at thepremises associated with first geographic location, playing the one or more particular media items in the playback queue of the media playback system at the premises associated with the first geographic location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MCCORD/Primary Examiner, Art Unit 2654